Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Requested For Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 
Notice of Allowance
Reasons for Allowance
Applicant amended claims in RCE filing. Applicant’s arguments are persuasive. In light of applicant’s amendment and arguments, independent claim 1 and claim 23 are allowed.  All dependent claims, including rejoinder claims (claims 2-220, which were previously restricted are also allowed.   
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  

/QUN SHEN/
Primary Examiner, Art Unit 2661